EXHIBIT B
de Luca! Levine Raymond E, Mack

SUBROGATION ATTORNEYS rmack@delucalevine.com

September 10, 2020

Ms. Lili C. Ozarowski, Esquire
Schiff Hardin LLP

1185 Avenue of the Americas
Suite 3000

New York, New York 10036

Re: Allstate Insured: Macaluso, Michael
Allstate Claim No.: 0580027258
Date of Loss: March 2, 2020
Loss Location: 122 Slaymaker Road, Milford, PA 18337

Dear Ms. Ozarowski:

As you know, we represent the subrogation interests of Allstate Insurance Company
(“Allstate”) in connection with the fire that occurred at the above address on March 2,
2020. Our investigation revealed that the property damage sustained by Allstate’s insured was
caused by the defective condition and/or malfunction of an Apple iPad designed, manufactured,
distributed and/or marketed by Apple Inc. (“Apple”). Apple is strictly liable for the damages
sustained under Pennsylvania law. Allstate adjusted the first-party claim, made payment to its
insureds and now demands reimbursement.

To date, Allstate’s paid indemnity totals $142,565.01. Documentation of Allstate’s
damages is enclosed:

Check #152179272 in the amount of $81,667.48;

Check #126028556 in the amount of $7,315.87;

Check #101996861 in the amount of $37,691.24;

Check #182282145 in the amount of $15,890.42;

JVC Construction Estimate in the amount of $81,667.48;
JVC Construction Estimate in the amount of $88,983.35;
Allstate Estimate in the amount of $37,691.24;

ALE Solutions Invoice in the amount of $15,890.42;
Residential Lease; and

Color photographs.

eee °@

Your client’s draft in the amount of $142,565.01 should be made payable to our
client, “Allstate Insurance Company,” and forwarded to the undersigned’s attention at, “de Luca
Levine LLC, 3 Valley Square, Suite 220, Blue Bell Pennsylvania 19422” within twenty days to
avoid litigation. Allstate’s Tax Identification Number is XX-XXXXXXX.

Three Valley Square | Suite 220 | Blue Bell, PA 19422 | Office: 215.383.0081 | Fax: 215.383.0082 | www.delucalevine.com
Re: Macaluso, Michael
September 10, 2020
Page 2 of 2

Thank you for your kind attention to the above.

Very truly yours,

de LUCA LEVINE LLC

Raymund €. Mact

RAYMOND E. MACK

REM/fmg
Enclosures
